I should like to extend greetings to the President
of the General Assembly, Ambassador Samuel Insanely of
Guyana, to the former President, Stoyan Ganev of Bulgaria,
and to Secretary-General Boutros Boutros-Ghali. I
congratulate them on their active commitment to the
principles of peace, justice, human development and
international law.
I should also like to greet the Heads of State and
representatives of Member States who are gathered here in
this historic Hall.
Despite having the seventh highest rate of
hyperinflation in the history of mankind, Bolivia has been a
pioneer in the structural reforms that began in 1985 with the
advent of democracy and freedom - reforms that were
carried out without limiting human rights but by making
major sacrifices. I should like to take this opportunity to
pay a tribute to the President of our country during that
period, Dr. Victor Paz Estenssoro and, on behalf of all
Bolivians, to pay a special tribute to his statesmanlike
leadership.
In retrospect, this may not seem so great a task:
Reining in the economic crisis and bringing about peaceful

change in conditions of freedom and liberty are activities
that are being accomplished in many countries in Latin
America and elsewhere in the world. The situation in
Russia, for example, reminds us of the difficulty of
achieving consensus and legitimacy in governing a society
in crisis, a society in which change is necessary.
Bolivia’s course has required daring and imagination.
We have not shrunk from calling upon our people to make
sacrifices and shoulder additional burdens. But we are
profoundly alarmed, however, when we see so many
countries embarking on the road to democracy and change
and attempting to achieve stable growth and development
with social justice and when we then note that no
corresponding efforts are being made in the developed
world.
The end of the cold war lit a beacon of hope, but we
are surprised that it has not engendered an increase in
international cooperation and solidarity. There was greater
cooperation during the era of confrontation because of the
desire to defend third-world countries against the communist
threat and to replace the cold war with relations built on
solidarity and development. Today, on the contrary, poor
countries are faced with cuts in assistance, the prices of our
raw materials continue to plummet, and protectionism is on
the rise. Indeed, in real terms the current prices of tin,
tungsten, antimony, coffee, rubber and petroleum are even
lower than they were in 1930, during the great depression.
It is difficult to see on this bleak horizon how we are
going to solve our problems: the migration from rural to
urban areas, and from cities to the developed world; the
increase in drug trafficking and the phenomenon of poor
people being virtually forced to destroy nature in order to
survive. That creates a vicious circle, with ever-deepening
poverty.
The paradox of our times is that, in a world that is
growing ever richer in overall terms, poverty is on the
increase. There is a wider disparity between the "haves" and
the "have nots". The precarious stability born of internal
social and economic deficiencies must be tackled by all of
us. There is also an urgent need for basic changes in how
we face the problem of solidarity and the development of the
community of nations and human societies.
Developed countries must realize that sooner or later
the present situation rewards no one and injures everyone.
I truly believe that we must have a clear awareness of the
fact that population growth, the doubling of the population,
the destruction of the environment, the production of illegal
drugs and the trafficking in them, the migration from poor
countries to rich countries are problems that will affect not
only those countries but the world at large.
The solution is greater development. We know that
when people’s incomes rise, when women are educated and
when there is social justice, population growth rates also
change.
We know that in order to restore balance between the
environment and society we need educated people who can
put to use their special heritage and knowledge of living in
harmony with nature - as is the case in our country.
Just as we had to learn that nature can punish us when
we harm it, the time has come for all of us, developed and
undeveloped, to become aware that it is unacceptable that
the rich of the world should become ever more wealthy
while the poor are becoming poorer.
As we know, the solution is not just to hand out money
or aid. But there is no other way to achieve our goal if we
do not change old ideas. The motto should be "Trade, not
aid". Yet it would seem that the fate of the underdeveloped
world is "no trade and no aid", which is absolutely
unacceptable to us all if we wish to create a new, more just
and peaceful society.
With the passing of time solutions will be even more
costly and more difficult in human terms and in social and
economic terms. What we need, I believe, is greater
foresight on the part of those who are guiding the world’s
destiny. They must find solutions that are truly effective.
I am not saying that we should repeat the past. But in
the past there were plans such as the Marshall Plan that
helped donors and recipients alike. We need similar
approaches. We look forward with great expectation to the
free trade agreement among Canada, the United States and
Mexico. We congratulate President Clinton on his
commitment to struggling against the forces of protectionism
in his country and elsewhere in North America to trying to
forge ahead.
As a small developing country, Bolivia views all this
with hope, and as a commitment that we will be able to sell
our products to the developing countries rather than only
sending them people.
We look forward to a speedy and successful conclusion
of the Uruguay Round, as we believe that the freedom of
Forty-eighth session - 29 September l993 3
opportunity to produce is the only hope for our societies.
The children of the world ask only that their parents be able
to work and bring home their daily bread. But that happens
only when a country - a society, a world - stands together
and gives everyone equal access and opportunity.
We are not asking for special treatment; we are not
asking just for help. We are asking to be allowed to work
and to export, and not to be obliged just to export the most
talented and vigorous people of our societies to the
developed world.
In Bolivia we are trying to forge ahead with projects
using foreign capital and the participation of our people. We
are a very poor people. Our country knows that it needs
technology and capital, and during the coming years we
hope to embark on an ambitious but feasible plan.
This plan has three pillars: capitalization,
democratization and popular participation.
First, we wish to invite foreign capital to come to
develop technology and use fresh resources in order to
enrich the heritage of our State enterprises. We do not want
to sell our heritage, and we do not want only the
participation of States.
Secondly, 50 per cent of those enterprises and
50 per cent of the stock must be owned by all Bolivians so
that these Bolivians can participate in the enterprises and
feel included in the process of economic development.
Thirdly, many people ask "How can we give free goods
to uneducated people who do not know how to read or write,
who have different ethnic and cultural backgrounds?" The
truth is that in Bolivia many people do not know how to
read but do know how to count. They know what it means
to participate. They know what it means to feel they are
taking part in the fortunes of the country. With their
participation we wish to bring to poor neighbourhoods and
communities the health and education the people there need
so that they can share in management.
The coming millennium will no longer find that
representative democracy is enough. It must be participatory
democracy. People want to participate and they will do so
very well when it comes to matters that directly affect their
lives and futures.
We believe that with participation of this kind our
societies’ meagre resources will yield greater productivity.
Demand will grow, which will make it possible for our
societies to forge ahead.
But in Bolivia participation is not a mere word. For the
first time in 500 years, a man has emerged from an
indigenous ethnic group to become Acting President of our
country. To the Bolivian people Victor Hugo Cárdenas is
not only an Aimara Indian, a person from the countryside,
but a great professional and outstanding intellectual. He
typifies our desire that all of our citizens take part in our
society. We want to do away with age-old injustices. We
want to bring about change - to bring people in, not keep
them out. We want to create unity while respecting the
diversity of opinion not only on ecology and the
environment but also on cultural, geographical and racial
problems.
We believe that this determination to include - not
exclude -people is helping build a society in which there is
change with order, and order with change. And although we
are among the poorest countries in Latin America - indeed,
in the world - we believe that we stand as an example of the
fact that it is possible to live with social peace and to regain
stability, growth and social justice within the general
framework of a democratic society. In Bolivia, democracy
works because people seek consensus; they seek respect;
and they are accepting of diversity.
This process should allow us to arrive at a situation
conducive to dealing with employment, education and health
care, and, most importantly, the rural sector, where the
greatest degree of poverty prevails and where the people are
among the poorest in the world.
Dynamic growth would, of course, reduce the need to
cultivate coca leaves. We in Bolivia have succeeded in
reducing by 50 percent the amount of land used for the
cultivation of these leaves. We accomplished this without
the guerrilla violence that accompanies narcotrafficking, and
without the cartels that are in place in the country. While
we are undoubtedly making progress in this area, we are
well aware of the fact that the only alternative development
activity to this is light industry for export purposes. There
is no use telling the Bolivian peasant, as I said earlier, to
stop producing drugs and instead plant coffee when the price
of coffee has dropped to half its former price, or to produce
cacao when no one wants cacao - or rubber. Experience of
alternative crops emphasizes the vital importance of enabling
countries such as Bolivia - especially Bolivia - to export
their products to the developed countries in the form of
manufactured goods, rather than having them export the
scourge of harmful drugs to the rest of humankind. We will
4 General Assembly - Forty-eighth session
continue, nevertheless, to fight against drug trafficking
because we have made a commitment not only to our people
but also to humankind. Though we are poor, we are very
happy to see that new efforts are being made to reduce
demand. What we want to do is reduce supply. We wish
to eliminate this business, with all its attendant dangers -
social, moral, legal and institutional. Indeed, we have
chosen the zero-option. We expect to be successful, with or
without help. But we are more likely to be successful if we
enjoy the support, cooperation and understanding of the rest
of the world, which is, after all, affected by this terrible
scourge.
Ours is an ambitious project, to be sure, but it is
feasible. We recognize that the principal responsibility for
this plan rests with Bolivians. We are not just waiting for
someone to help us. No, we know what all the peoples of
the world know, that hunger cannot wait, that solutions have
to be found by oneself. But, in all sincerity, I think it will
be very difficult to overcome these problems without
international cooperation. There must be some signal from
the outside that assistance will not come to an end as
barriers to trade mount.
Bolivia has made a great commitment to the
environment. We have done so because our poverty stems
partly from our neglect of this problem. We have allowed
poverty increasingly to justify destruction of our natural
resources in our daily activities. We do have a great plan -
a plan of international significance, not just to resolve our
balance-of-payments problems, not just to create an
industrial centre that could be the basis of the energy that we
need, but to see to it that environmental pollution is reduced.
That plan calls for construction, with Brazil, of a pipeline
that would bring Bolivian gas to the San Pablo market.
With cheap, non-polluting energy, used in industry and in
cars, we can contribute to fundamentally reducing pollution
in Latin America at its source, for the benefit and
development of Bolivia, Brazil and the entire world.
Human rights must be the emblem of the new world
community, and we must see to it that the right to
development within social justice is achievable. It is not just
a gift that we are asking for. We are asking for an
opportunity. The United Nations is changing. It has to
change; the world has changed. After the great
confrontation of the cold-war period, we must deal with all
the harm this war caused, especially in the Third World.
We have to reorient global solidarity, not just in terms of
assistance, but we must accept a concept that is truly very
simple and logical. Some countries become rich when they
do business, when they engage in trade with other rich
countries. To believe that a man is rich because everybody
else is poor is a holdover from the past. The great lesson of
our time is that the only way to generate wealth is to help
people break the shackles of poverty.
We welcome the agreement between Israel and the
Palestine Liberation Organization. It marks the beginning of
a new era of peace and of a new spirit of global justice and
dialogue between nations facing historic circumstances. The
mutual recognition of the inadmissibility of acquiring
territory through war is a great stride forward, as is the great
and historic lesson that, even in regions where territorial
disputes so stubbornly persist, civilized dialogue, common
sense and humanity can yield results and can bring people
together rather than keeping them apart.
Recently, in the heart of Latin America, we reunited
two countries - Paraguay and Bolivia - that 61 years ago
were split apart by war and have now decided to forge a
common destiny. This has had a great impact on us,
because, since the handshake - since the agreement between
the two countries - in our country the veterans of the Chaco
war have marched carrying the flag of Paraguay. If those
who fought, whose comrades died, are prepared to forget,
how could we not do likewise?
These enlightening examples of how the most bitter
conflicts can be resolved evoke in us a sincere desire that
the same spirit should guide the search for a final solution
to Bolivia’s land-locked status, which has lasted 114 long
years. Many people say: "How can you be claiming
something that you lost 114 years ago?" I reply that we
have a great deal of patience; our people waited 500 years
for their lands to be given back to them, for them to win
back their country and their right to participate in society.
I believe that injustice is not prescribed for us; we shall
continue to make our claim, through the use of reason and
never by force. We shall continue to claim our right of
access to the sea until it is granted, until the sea runs dry.
When it does, there will be no further problem and we
shall make no further claims, but I believe that it really
would be an affront to go on blocking this historic coming
together - which two fraternal peoples are demanding - if at
the Government level, at the level of leadership, we continue
to discuss something to which both countries already want
to find a solution. Solutions are possible; miracles do
happen, but we have seen that miracles are the result of
work and imagination, and in this we are committed, without
aggressiveness, coolly and calmly, to doing whatever we
can, as creatively as we can manage, to find solutions that
will meet the challenge and the expectations of this new
Forty-eighth session - 29 September l993 5
world in which we are living, and to bring about the change
that we require.
In these times of change, we must rely on our own
creativity. We know the importance of one’s own efforts.
But at the same time we want others in this world to stand
by us in solidarity, and at least give us the opportunity to
show what we can do.
And we must move ahead in security along the new
paths required by history, and we ask, and shall try to
ensure, always and with renewed vigour, that the path
chosen is the path of solidarity, well-being, and fraternal
relations between peoples and countries.
